Case 3:20-cv-06772-FLW-TJB Document
                      UNITED STATES 33 Filed 10/20/20
                                    DISTRICT   COURT Page 1 of 1 PageID: 906
                         DISTRICT OF NEW JERSEY
                            TRENTON VICINAGE




 MARK DANIEL HOSPITALITY LLC
 (d/b/a INC)

                              Plaintiff,              Civil Action No. 3:20-cv-06772 (FLW-
                                                      TJB)
                         v.

 AMGUARD INSURANCE COMPANY,

                              Defendant.




                                           ORDER OF COURT

          AND NOW, this 20th
                         __ day of October, 2020, upon consideration of the Motion for

Reconsideration and Amendment of Remand Order (Dkt. No. 31) filed on behalf of Defendant,

AmGUARD Insurance Company, the Clerk of Court having sent a certified copy of the Remand

Order to the Superior Court of New Jersey, Law Division, Mercer County on October 16, 2020,

          IT IS HEREBY ORDERED that the Motion is GRANTED, and this Court’s Order dated

October 16, 2020 (Dkt. No. 28) is amended as follows:

          1.     The Order of Remand and the service of such Order on the Superior Court of New

Jersey, Law Division, Mercer County does not divest this Court of jurisdiction with respect to this

matter because Defendant has a right to appeal the Order; and

          2.     Jurisdiction over this matter remains with this Court during the pendency of any

appeal of such Order to the United States Court of Appeals for the Third Circuit.

          IT IS FURTHER ORDERED that the Clerk of the Courts shall transmit a certified copy of

this order to the Superior Court of New Jersey, Law Division, Mercer County.


                                                      /s/ Freda L. Wolfson
                                                     Freda L. Wolfson
                                                     U.S. Chief District Judge

7B13656
